DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
In ¶0005, “along the longitudinal axisThe plurality” is missing a space and period between “axis” and “The”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nylen et al. (US 5,642,687), herein after Nylen, in view of Solares (US 8,407,934).
Regarding claim 1, Nylen teaches (Fig. 2) of a baffle assembly for a pole (Abstract, baffler for a pole) comprising:
a clamping structure (bracket assembly 30) adapted to be positioned about a pole (pole 52), the clamping structure (30) including a plurality of laterally spaced 
a bell housing (Fig. 2, squirrel baffler 10) including opposing open ends (Fig. 2, bell housing 10 has opposing open ends), the bell housing positioned about the pole (Fig. 1, bell housing 10 is positioned about the pole 52) and about the clamping structure (30) wherein the bell housing (10) is supported by the mounting hooks (Fig. 2, Col. 4 lines 18-20, bell housing 10 is supported by the mounting hooks 32).
Nylen does not appear to teach of a mounting strap including a first end attached to the proximal end of the plurality of laterally spaced mounting hooks, the mounting strap extending to a second end including a fastener formed thereon;
wherein the length of the clamping structure is adjusted by removal of selected mounting hooks of the plurality of laterally spaced mounting hooks from the distal end.
Solares is in the field of clamping structures to a post and teaches (Fig. 1) of a mounting strap (band 80) including a first end attached to the proximal end (strap 80 has a first end at a proximal end) of the plurality of laterally spaced mounting hooks (housing assembly 20), the mounting strap (80) extending to a second end (extends to a second end) including a fastener formed thereon (Col. 4 lines 55-57, bands 80 may have a fastening system to keep bands 80 in place);
wherein the length of the clamping structure is adjusted by removal of selected mounting hooks of the plurality of laterally spaced mounting hooks from the distal end (Col. 2 lines 19-25, the clamping structure can be adjustable to poles of varying sizes through the removal or addition of mounting hooks 20 from the distal end) in order to be readily adjustable to posts of various sizes and shapes (Col. 2 lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Solares to have a mounting strap with a plurality of mounting hooks and being able to adjust the length of the clamping structure through the removal of selected mounting hooks in order to adjust the clamping structure to fit over different sized poles as motivated by Solares.  

Regarding claim 3, Nylen as modified teaches of the invention of claim 1, but does not appear to teach of wherein each of the plurality of laterally spaced mounting hooks include a shank extending to a hooked body.
Solares is in the field of clamps and teaches (Fig. 1) of wherein each of the plurality of laterally spaced mounting hooks (20) include a shank (elongated portion by 34) extending to a hooked body (hooked body at the top of mounting hooks 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Solares to have a shank extending from the hooked body in order to have an easy to hold handle.

Regarding claim 4, Nylen as modified teaches of the invention in claim 3, but does not appear to teach of a mounting surface extending to an angled face.
Solares is in the field of clamps and teaches (Fig. 1) of a mounting surface (top wall 24) extending to an angled face (angled front wall 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Solares to have a mounting surface extending to an angled face in order to have a surface to hold the bell housing. 

Regarding claim 8, Nylen as modified teaches of the invention in claim 3, and teaches (Fig. 1) of wherein the open end of the bell housing (opening by perimeter edge 22) proximate the clamping structure (30) has an opening size less than a length of the hooked body (opening size is less than a length of the hooked body at the top of the mounting hooks 32 such that the bell housing 10 is mounted on top).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nylen (US 5,642,687) in view of Solares (US 8,407,934), as applied to claim 1 above, and further in view of Meuth et al. (US 2002/0096611), herein after Meuth.
Regarding claim 2, Nylen as modified teaches of the invention in claim 1, but does not appear to teach including a web material formed along the longitudinal axis between adjacent mounting hooks of the plurality of laterally spaced mounting hooks joining the adjacent mounting hooks.
Meuth is in the field of clamping structures and teaches (Fig. 1) including a web material (¶0020, flexible strap 10 is made from a polyester webbing material) formed along the longitudinal axis between adjacent mounting hooks of the plurality of laterally spaced mounting hooks (wear blocks 18) joining the adjacent mounting hooks (web material joins the mounting hooks 18) in order to withstand harsh environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Meuth to have a web material to join the hooks together in order to connect the hooks to wrap around the pole and withstand hard environments as motivated by Meuth. 

Regarding claim 6, Nylen as modified teaches of the invention in claim 1, but does not appear to teach of wherein the fastener is a hook and loop fastener. 
Meuth is in the field of clamps and teaches of wherein the fastener is a hook and loop fastener (¶0008, the pairs of flexible support straps and flexible clamping straps engage with hook and loop type fastener). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Meuth to have a hook and loop fastener in order to use an easy to use fastener. 

Claims 12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nylen et al. (US 5,642,687), herein after Nylen, in view of Solares (US 8,407,934) and Meuth et al. (US 2002/0096611), herein after Meuth.
Regarding claim 12, Nylen teaches (Fig. 2) of a baffle assembly for a pole (Abstract, baffler for a pole) comprising:
a clamping structure (bracket assembly 30) adapted to be positioned about a pole (pole 52), the clamping structure (30) including a plurality of laterally spaced mounting hooks (T-shaped cross bars 32), the plurality of laterally spaced mounting hooks (32) extending from a proximal end to a distal end defining a length of the clamping structure (Fig. 6, mounting hooks 32 extend from a proximal end to a distal end defining a length of the clamping structure 30);
a bell housing (Fig. 2, squirrel baffler 10) including opposing open ends (Fig. 2, bell housing 10 has opposing open ends), the bell housing positioned about the pole (Fig. 1, bell housing 10 is positioned about the pole 52) and about the clamping structure (30) wherein the bell housing (10) is supported by the mounting hooks (Fig. 2, Col. 4 lines 18-20, bell housing 10 is supported by the mounting hooks 32);
Nylen does not appear to teach of the mounting hooks including a web material formed along the longitudinal axis between adjacent mounting hooks of the plurality of laterally spaced mounting hooks removably joining the adjacent mounting hooks along the longitudinal axis;
a mounting strap including a first end attached to the proximal end of the plurality of laterally spaced mounting hooks, the mounting strap extending to a second end including a fastener formed thereon;
wherein the length of the clamping structure is adjusted by removal of selected mounting hooks of the plurality of laterally spaced mounting hooks from the distal end.
Meuth is in the field of clamping structures and teaches (Fig. 1) including a web material (¶0020, flexible strap 10 is made from a polyester webbing material) formed along the longitudinal axis between adjacent mounting hooks of the plurality of laterally spaced mounting hooks (wear blocks 18) joining the adjacent mounting hooks (web material joins the mounting hooks 18) in order to withstand harsh environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Meuth to have a web material to join the hooks together in order to connect the hooks to wrap around the pole and withstand hard environments as motivated by Meuth.
Solares is in the field of clamps and teaches (Fig. 1) of a mounting strap (80) including a first end attached to the proximal end (first end attached to a proximal end of strap 80) of the plurality of laterally spaced mounting hooks (20), the mounting strap (80) extending to a second end (extends to a second end) including a fastener formed thereon (Col. 4 lines 55-57, bands 80 may have a fastening system to keep bands 80 in place).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Solares to have a mounting strap with a plurality of mounting hooks and being able to adjust the length of the clamping structure through the removal of selected mounting hooks in order to adjust the clamping structure to fit over different sized poles as motivated by Solares.  

Regarding claim 14, Nylen as modified teaches of the invention in claim 12 but does not appear to teach of wherein the fastener is a hook and loop fastener. 
Meuth is in the field of clamps and teaches of wherein the fastener is a hook and loop fastener (¶0008, the pairs of flexible support straps and flexible clamping straps engage with hook and loop type fastener). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Meuth to have a hook and loop fastener in order to use an easy to use fastener. 

Regarding claim 17, Nylen as modified teaches of the invention of claim 12, but does not appear to teach of wherein each of the plurality of laterally spaced mounting hooks include a shank extending to a hooked body.
Solares is in the field of clamps and teaches (Fig. 1) of wherein each of the plurality of laterally spaced mounting hooks (20) include a shank (elongated portion by front wall 34) extending to a hooked body (hooked body at the top of mounting hooks 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Solares to have a shank extending from the hooked body in order to have an easy to hold handle.

Regarding claim 18, Nylen as modified teaches of the invention in claim 17, but does not appear to teach wherein the hooked body includes a mounting surface extending to an angled face.
Solares is in the field of clamps and teaches (Fig. 1) of a mounting surface (top wall 24) extending to an angled face (angled front wall 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Solares to have a mounting surface extending to an angled face in order to have a surface to hold the bell housing. 

Regarding claim 19, Nylen teaches (Fig. 2) of a baffle assembly for a pole (Abstract, baffler for a pole) comprising:
a clamping structure (bracket assembly 30) adapted to be positioned about a pole (pole 52), the clamping structure (30) including a plurality of laterally spaced mounting hooks (T-shaped cross bars 32) wherein each of the plurality of laterally spaced mounting hooks (32) include a shank (flaps 40) extending to a hooked body (hooked body at the top of mounting hooks 32) which includes a mounting surface (top surface of hook 32 that holds the bell housing 10) extending to an angled face (angled face of flaps 40), the plurality of laterally spaced mounting hooks (32) removably joined along the longitudinal axis (Fig. 6, Col. 2 lines 15-17, mounting hooks 32 are removably joined along a longitudinal axis), the plurality of laterally spaced mounting hooks (32) extending from a proximal end to a distal end defining a length of the clamping structure (Fig. 6, mounting hooks 32 extend from a proximal end to a distal end defining a length of the clamping structure 30);
a bell housing (Fig. 2, squirrel baffler 10) including opposing open ends (Fig. 2, bell housing 10 has opposing open ends), the bell housing positioned about the pole (Fig. 1, bell housing 10 is positioned about the pole 52) and about the clamping structure (30) wherein the bell housing (10) is supported by the mounting hooks (Fig. 2, Col. 4 lines 18-20, bell housing 10 is supported by the mounting hooks 32);
Nylen does not appear to teach of a mounting strap including a first end attached to the proximal end of the plurality of laterally spaced mounting hooks, the mounting strap extending to a second end including a fastener formed thereon;
wherein the length of the clamping structure is adjusted by removal of selected mounting hooks of the plurality of laterally spaced mounting hooks from the distal end.
Solares is in the field of clamping structures and teaches a mounting strap (band 80) including a first end attached to the proximal end (strap 80 has a first end at a proximal end) of the plurality of laterally spaced mounting hooks (housing assembly 20), the mounting strap (80) extending to a second end (extends to a second end) including a fastener formed thereon (Col. 4 lines 55-57, bands 80 may have a fastening system to keep bands 80 in place);
wherein the length of the clamping structure is adjusted by removal of selected mounting hooks of the plurality of laterally spaced mounting hooks from the distal end (Col. 2 lines 19-25, the clamping structure can be adjustable to poles of varying sizes through the removal or addition of mounting hooks 20 from the distal end ) in order to be readily adjustable to posts of various sizes and shapes (Col. 2 lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Solares to have a mounting strap with a plurality of mounting hooks and being able to adjust the length of the clamping structure through the removal of selected mounting hooks in order to adjust the clamping structure to fit over different sized poles as motivated by Solares.  

Regarding claim 20, Nylen as modified teaches of the invention in claim 19 but does not appear to teach including a web material formed along the longitudinal axis between adjacent mounting hooks of the plurality of laterally spaced mounting hooks joining the adjacent mounting hooks.
Meuth is in the field of clamping structures and teaches (Fig. 1) including a web material (¶0020, flexible strap 10 is made from a polyester webbing material) formed along the longitudinal axis between adjacent mounting hooks of the plurality of laterally spaced mounting hooks (wear blocks 18) joining the adjacent mounting hooks (web material joins the mounting hooks 18) in order to withstand harsh environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Meuth to have a web material to join the hooks together in order to connect the hooks to wrap around the pole and withstand hard environments as motivated by Meuth. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nylen (US 5,642,687) in view Solares (US 8,407,934) and Meuth (US 2002/0096611), as applied to claim 1 and 12 respectively above, and further in view of Johnson (US 2001/0032593).
Regarding claim 5 and 13, Nylen as modified teaches of the invention in claim 1 and 12, respectively, but does not appear to teach of wherein the plurality of laterally spaced mounting hooks is formed of rubber material. 
Johnson is in the field of baffles and teaches (Fig. 1) of a mounting hooks (rubber sling 14) formed of a rubber material (¶0023, rubber sling 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Johnson to have the hooks be made out of rubber material in order to use a slip-resistant and affordable material.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nylen (US 5,642,687) in view of Solares (US 8,407,934) and Meuth (US 2002/0096611), as applied to claim 1 and 12, respectively, above, and further in view of Nathan (US 1,641,081).
Regarding claim 7 and 15, Nylen as modified teaches of the invention in claim 1 and 12 respectively, but does not appear to teach of wherein the bell housing includes a two-piece housing. 
Nathan is in the field of bafflers and teaches (Fig. 3) of a bell housing including a two-piece housing (baffler has sections 1 and 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Nathan to have a two-piece housing in order to make the invention compact for storage. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nylen (US 5,642,687) in view of Solares (US 8,407,934), as applied to claim 1 above, and further in view of Colak (US 2014/0259567).
Regarding claim 9, Nylen as modified teaches of the invention in claim 1, and teaches (Fig. 3) of wherein the bell housing (10) includes separated inner (inner surface 14) and outer surfaces (outer surface 12), the outer surface (12) including a groove (longitudinal seam 17). 
Nylen does not appear to teach of a groove formed therein about a circumference of the housing.  
Colak is in the field of clamps and teaches (Fig. 20A and 20B) of a groove (groove 704) formed therein about a circumference of the housing (groove 704 is formed therein about a circumference of the housing 700). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Colak to have a groove about a circumference of the housing in order to reduce the weight of the invention. 

Regarding claim 11, Nylen as modified teaches of the invention in claim 1, but does not appear to teach of including a metal ring attached to the end of the bell housing that is spaced from the hooked body of the clamping structure. 
Colak is in the field of clamps and teaches (Fig. 19A) of including a metal ring (collar element 641. 642) attached to the end of the bell housing (device 640).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Colak to have a metal ring attached to the end of the bell housing such that it is spaced from the hooked body of the clamping structure in order to provide an obstacle for the squirrel to climb the pole. 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nylen (US 5,642,687) in view of Solares (US 8,407,934), as applied to claim 8 above, and further in view of Hawkins (US 1,994,101).
Regarding claim 10, Nylen as modified teaches of the invention in claim 8, but does not appear to teach including a slot formed in the groove and including a snap ring disposed in the groove, the snap ring including a first attachment end engaging one end of the slot and a second attachment end engaging an opposing end of the slot.
Hawkins is in the field of bafflers and teaches (Fig. 5), of a slot formed in the groove and including a snap ring (wire 7) disposed in the groove (snap ring 7 is disposed in a slot of a groove in block 1 that goes around the circumference of a band 6), the snap ring including a first attachment end engaging one end of the slot and a second attachment end engaging an opposing end of the slot (Col. 11 lines 39-43, snap ring 7 extends around the band 6 and attaches at its opposite ends to the block 1) in order to use the snap ring (7) to have the band (6) snugly embrace the post (Col. 1 lines 44-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Hawkins to have a slot in the groove and have a snap ring holding the bell housing together in order to have the bell housing snugly embrace the pole as motivated by Hawkins. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nylen (US 5,642,687) in view of Solares (US 8,407,934) and Meuth (US 2002/0096611), as applied to claim 12 above, and further in view of Colak (US 2014/0259567) and Hawkins (US 1,994,101).
Regarding claim 16, Nylen as modified teaches of the invention in claim 12, and wherein the bell housing (10) includes separated inner (inner surface 14) and outer surfaces (outer surface 12). 
Nylen does not appear to teach wherein the outer surface including a groove formed therein about a circumference of the housing and including a slot formed in the groove and including a snap ring disposed in the groove, the snap ring including a first attachment end engaging one end of the slot and a second attachment end engaging an opposing end of the slot.
Colak is in the field of clamps and teaches (Fig. 20A and 20B) of a groove (groove 704) formed therein about a circumference of the housing (groove 704 is formed therein about a circumference of the housing). 
Hawkins is in the field of bafflers and teaches (Fig. 5), of a slot formed in the groove and including a snap ring (wire 7) disposed in the groove (snap ring 7 is disposed in a slot of a groove in block 1 that goes around the circumference of a band 6), the snap ring including a first attachment end engaging one end of the slot and a second attachment end engaging an opposing end of the slot (Col. 11 lines 39-43, snap ring 7 extends around the band 6 and attaches at its opposite ends to the block 1) in order to use the snap ring (7) to have the band (6) snugly embrace the post (Col. 1 lines 44-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Colak to have a groove about a circumference of the housing in order to reduce the weight of the invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nylen to incorporate the teachings of Hawkins to have a slot in the groove and have a snap ring holding the bell housing together in order to have the bell housing snugly embrace the pole as motivated by Hawkins. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have  one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647